Citation Nr: 1449425	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-26 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

2.  Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1977 to March 1978 and from July 2005 to January 2006.  She also had over twenty-six years of intercurrent reserve duty, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In May 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.

The Board remanded this matter for further development in October 2011.  For the reasons set forth below, the Board finds that there has been substantial compliance with its remand instructions and the claim is ready for disposition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The Veteran's October 2014 Appellate Brief lists claims of entitlement to service connection for a low back disorder (back strain), a bilateral foot disorder (metatarsalgia), and allergic rhinitis as being on appeal.  In an October 2012 rating decision, the AMC granted entitlement to service connection for each of those conditions.  Consequently, those claims were not returned to the Board and are not on appeal.  

The October 2012 rating decision also indicates that the grant of service connection for "traumatic brain injury with mental disorders symptoms" constituted a full grant of "the mental disorder claim on appeal."  That is not the case.  The claim of entitlement to service connection for an acquired psychiatric disorder was properly readjudicated in the March 2013 Supplemental Statement of the Case and, also properly, has been returned to the Board for a decision on the merits.


FINDINGS OF FACT

1.  The Veteran has an acquired psychiatric disorder which has been diagnosed as major depressive disorder and uncomplicated bereavement; her acquired psychiatric disorder is etiologically related to events she experienced during her active service.

2.  The Veteran does not have a current disability consisting of shin splints.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for bilateral shin splints have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The RO official or Veterans Law Judge (VLJ) who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the May 2011 hearing, the undersigned VLJ discussed with the Veteran additional evidence necessary to substantiate his claims.  The Veteran's testimony establishes that he understood the criteria for service connection and that he understood that he could identify or submit any evidence that might assist him to substantiate the claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the undersigned VLJ has complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the required notice July 2006, September 2006, December 2006, and March 2007 letters which advised the Veteran of the criteria for service connection prior to the initial adjudication of her claims.  VA has provided additional notice and has identified for the Veteran the unsatisfied elements of successful claims in rating decisions, statements of the case, and at her Board hearing.  As the contents of the notice provided to the Veteran fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  In fact, the record, including the Veteran's testimony at her Board hearing, demonstrates that the Veteran has actual knowledge of the evidence required to substantiate the claims at issue.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any other relevant records aside from those that are already in evidence.  The VA has made every reasonable effort to obtain all records relevant to her claims.

In accordance with the Board's October 2011 remand instructions, the AMC afforded the Veteran VA examinations with respect to her claims in December 2011, January 2012, and February 2013.  The examination and opinions, particularly with regard to the shin splints, are adequate as the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  While the October 2011 remand instructions requested an opinion regarding etiology for "any current bilateral shin disorder", no such opinion was possible in the absence of a diagnosable shin splint disability.

The Veteran argued in her October 2014 Appellant's Brief that:  "VA examiner did not adequately assess his [sic] condition that had onset while in service, that VA did not fully acknowledge, which persist post service warranting service connection."  A review of the January 2012 and February VA examination reports reveals, with respect to the shin splint disability, that the examiner reviewed the entire claims file and acknowledged the complaints of shin splints in service and after service.  The Veteran's allegation of deficiency in this regard is rejected.

As for the adequacy of the assessment, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  In both the January 2012 and February 2013 VA examination reports, the examiner reported numerous, specific findings necessarily implying that he had performed a detailed physical examination.  The Veteran has not identified any particular test that was not but should have been performed or that was performed but inadequately.  The Board is faced with two assertions regarding the sufficiency of clinical testing performed by a medical professional, one by a medical doctor and the other by a lay person.

Initially, the Board notes that the results of the January 2012 and February 2013 VA examinations were wholly against the Veteran's claims and, so, there is a least some reason, independent of any perceived inadequacy in the conduct of the examination, for the Veteran to be dissatisfied.  Cartright, 2 Vet. App. at 25 ("interest may affect the credibility of testimony").  Moreover, the Board is mindful that the question at issue involves the proper conduct of a medical examination where the examiner has some discretion in the manner it is conducted and, obviously, a medical professional is better placed than lay persons, including members of the Board, to determine whether diagnostic tests have been properly administered.  See, e.g., Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion"); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the January 2012 and February 2013 VA examinations with respect to shin splints were adequate and rejects the Veteran's contrary contentions.  With respect to an acquired psychiatric disorder, the claim is granted herein, so the Veteran cannot be prejudiced by any deficiency in the examination with respect to her mental health conditions.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Major Depressive Disorder

The Veteran seeks entitlement to service for major depressive disorder.  The Board will grant the claim.

As discussed in the Board's October 2011 remand, the Veteran had been diagnosed with major depressive disorder during the appeal period, see, e.g. January 2007 VA examination, so "the remaining question before the Board is whether the Veteran's current acquired psychiatric disorder is related, to include through continuity of symptomatology, to a psychiatric disorder which was incurred rather than aggravated during service."  The Board found, in October 2011, that it would be necessary to obtain a medical opinion regarding "the onset and etiology of the Veteran's major depressive disorder."  Pursuant to the October 2011 instructions, the AOJ scheduled a December 2011 VA examination for that purpose.  The examiner diagnosed the Veteran with "Uncomplicated Bereavement" and attributed that condition to the death of the Veteran's mother in 2006.  The Board notes that other mental health professionals, such as the January 2007 examiner, have also indicated that the death of the Veteran's mother caused or contributed to her diagnosed major depressive disorder.

The December 2011 VA examiner indicated in the etiological portion of his opinion that the Veteran's mother died after the Veteran's active service.  The basis for that conclusion is not readily apparent from the record.  The report on an October 2006 VA examination (General Medical) explicitly recounts the Veteran's contention that her anxiety and depression "stemm[ed] from the death of her mother last year while she was in the service and unable to attend to her."  The January 2007 VA examination report, as well as other information of record, indicates the death occurred in January 2006.  The Veteran was discharged from a period of active service in the middle of January 2006.  The evidence is ambiguous regarding whether her mother's death occurred prior to or during her discharge.

Reasonable doubt on any material issue is to be resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 53-56; 38 C.F.R. § 3.102.  Here, the evidence is ambiguous regarding whether an established cause of or factor contributing to the Veteran's current acquired psychiatric disorder occurred during or shortly after a period of active service.  The Board will resolve that doubt in the Veteran's favor.  Therefore, a causal nexus between an in-service event (i.e. her mother's death) and the Veteran's current acquired psychiatric disorder has been established.  This result is also supported by the fact that the evidence suggests her mother's final illness first manifested in service and, due to her deployment, the Veteran was unable to attend to her mother during that illness.  In other words, the evidence is at least in equipoise that her mother's final illness began during the Veteran's active service and that her inability to attend to her mother during that illness because of her active service caused or contributed to her diagnosed major depressive disorder and uncomplicated bereavement.

Moreover, the Veteran suffered a traumatic brain injury (TBI) in 2007 during training for a subsequent deployment from March 3, 2007, to April 28, 2007.  In the post-deployment health reassessment, she reported, among other symptoms, depressed mood and lack of motivation.  As a result of an October 2012 rating decision, she is now service-connected for traumatic brain injury with mental disorder symptoms based on the 2007 TBI.  As discussed in the February 2008 VA assessment of that condition and the November 2008 addendum thereto, the symptoms of the Veteran's acquired psychiatric disorder and the TBI are intertwined.  This evidence further supports a finding that the acquired psychiatric disorders diagnosed during the appeal period are related to her active service or have been aggravated by other service-connected conditions.  See also, e.g., January 2007 VA Examination (opining that chronic pain "is also contributing to her depressive symptoms").

In short, the evidence with respect to an in-service event and a causal nexus between that in-service event and her current acquired psychiatric disorder is at least in equipoise.

Accordingly, the Board will grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  See Gilbert, 1 Vet. App. at 53-56.

Bilateral Shin Splints

The Veteran seeks entitlement to service connection for a bilateral shin splint disability.  In October 2011, when this matter was previously before the Board, the Board determined that the evidence was sufficient to establish an injury during service.  The Board reiterates that finding.  The Veteran's service treatment records contain multiple references to shin splints.   For example, she was given a temporary physical profile for shin splints in October 2005.  The in-service element of a service connection claim is met.

The evidence, however, is against finding that the Veteran has a current shin splint (or tibial) disability, so her claim fails.  See Shedden, 381 F.3d at 1167.

The Board remanded this matter in October 2011 due to a lack of sufficient evidence to establish a current disability and, if there was a current disability, inadequate evidence regarding the etiology of that disability.  The Board, in its October 2011 remand, noted the Veteran's complaints regarding bilateral shin pain and the fact that she had not yet had a VA examination with respect to that condition.  The Board determined that she was entitled to an examination and remanded the claim to obtain "a medical opinion...regarding whether she currently has a bilateral shin disorder that is related to her military service."

Pursuant to the October 2011 remand, the Veteran attended a VA examination with respect to her claimed shin splint disability in January 2012.  The examiner noted subjective complaints of shin pain by history, but only listed knee conditions in the "Diagnosis" section of his report.  However, later, the examiner answered "yes" to the question of whether the Veteran then had or "ever had" shin splints.  The examiner indicated the condition affected both legs and noted "current symptoms" of "[p]ain in the anterior tibea with forced dorsiflexion."  The January 2012 VA examiner did not provide an etiology opinion regarding the current symptoms of shin splints.  The Board finds the January 2012 VA examination ambiguous regarding the existence of a current disability, as differentiated from current subjective symptoms of a disability, and, more importantly, the examination provided no evidence in favor of finding a causal nexus between the Veteran's service and any current shin splint disability.

The AOJ sought clarification from the same examiner which was obtained in February 2013.  The VA examiner opined that the Veteran's current lower leg conditions consisted of bilateral knee problems, rather than shin splints.  The examiner specifically opined that the Veteran "does not have shin splints as this condition resolved long ago."  Based on this clarification, the Board finds that the Veteran does not have a current disability consisting of shin splints.  

The Board also acknowledges that the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  However, the Board need not find a lay Veteran competent to render a diagnosis of a complex medical condition, nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the correct diagnosis of his subjective symptoms.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The record does not reflect that the Veteran has any specialized medical training or knowledge.  The Board finds that the Veteran is not competent to opine on the correct diagnosis of her symptoms of bilateral leg pain.  Jandreau, 492 F.3d at 1377.

The Board recognizes the significance to the Veteran of her subjective pain, but the Board finds that the greater weight of the medical evidence is against finding that symptoms are due to a current disability consisting of shin splints.  The Board relies particularly on the January 2012 and February 2013 opinions of the VA examiner which were thorough, well-reasoned, and based on diagnostic imaging tests as well as physical examination by the medical professional.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner attributed the Veteran's current bilateral lower leg pain and functional limitations to bilateral knee conditions rather than to the claimed shin splints.  The Board finds this evidence persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran should understand that she currently is service-connected for her bilateral knee disabilities as well as a bilateral foot disability.  The symptoms and functional limitations identified by the January 2012 and February 2013 examiners as being caused by her knee conditions are encompassed in her evaluation for those service-connected disabilities.  Even if the Board had granted entitlement to service connection for shin splints, separate ratings for identical symptoms and functional limitations under multiple diagnostic codes would not be permitted.  38 C.F.R. § 4.14.  In any case, the medical evidence is against a finding that she has a current disability consisting of shin splints.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  The greater weight of the evidence is against finding that the Veteran has a current disability consisting of shin splints.  Accordingly, the criteria for establishing service connection for bilateral shin splints have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a bilateral shin splints is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for bilateral shin splints is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


